TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2014



                                      NO. 03-14-00370-CV


                                      Andy Tran, Appellant

                                                 v.

              Lee and Dang Corporation d/b/a Nails; and Tony Dang, Appellees




         APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on February 27, 2014. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.